COPE, Judge
(concurring).
In my view Section 6(f) of the City Charter does not preclude enactment of an ordinance having retroactive application. The apparent purpose of Section 6(f) is to assure that, except for emergencies, the citizenry has 30 days’ notice before new enactments go into effect and become part of the City’s body of law. Section 6(f) therefore rendered Ordinance No. 10313 ineffective for any purpose until 30 days after its passage. After the 30-day waiting period expired, the ordinance became operative and, in accordance with its own terms, was retroactive.
I concur in the denial of certiorari, however, because the application at issue here was not a “complete application” as that term is defined in Section 3602, Miami Zoning Ordinance.